BILLINGS, District Judge.
This case having been submitted upon the pleadings, evidence, and briefs, and the court having carefully considered the demand of the petitioners, and it appearing from the evidence that the grant made on the second of March, 1765, by the French government of the province of Louisiana, to Messrs. Dauterive and Masse, is a complete and valid grant, embracing 212,255 and 99-100 acres, of which 1295 and 57-100 acres are now vacant lands, and that subsequently to the date of said grant from the French authorities, the Span- | lsh authorities in the province of Louisiana made to other persons complete grants within the limits of said grant of 1765 to the extent of 27,056 and 44-100 acres, and various incomplete grants to the extent of 48,146 and 47-100 acres, which have since been confirmed by the United States government, and the court being of the opinion that the act of congress of June 22, 1860, under which this suit is prosecuted, does not contemplate the allowance of an indemnity by the United States for the lands thus granted by way of complete and incomplete grants before the acquisition of the province of Louisiana by the United States, but that said act does provide for an indemnity for such lands embraced within valid ancient grants as the United States have sold or otherwise disposed of:
It is ordered, adjudged and decreed that the heirs and legal representatives of Jean Antoine Bernard Dauterive, to wit (here the names of the heirs and legal representatives are inserted in the decision), recover from the United States, through the general land office, certificates of location, or land scrip, to the extent and amount of 135,757 and 51-100 acres, to be located upon ■ any of the public lands of the United States, subject to private entry, at 51.25 the acre, according to the provision of the sixth section of the aforesaid act of congress of June 22, 1860. And it is further ordered, adjudged and decreed that the said plaintiffs recover from the United States patents for the following described tracts of land, situated in the southwestern district of Louisiana, to wit (here the tracts of land are enumerated in the decision), that is to say, for 1,295 and 57-100 acres of the aforesaid grant of March 2d, 1765, which are vacant and undisposed of.